Permit me first of all to extend, on my own behalf and on that of my delegation, our most sincere and warm congratulations to Mr. Abdelaziz Bouteflika, the Foreign Minister of Algeria, on having been elected to the high post of President of the twenty-ninth session of the General Assembly.
37.	His unanimous election is a significant confirmation of his diplomatic and political qualities. My delegation takes the deepest pleasure in this circumstance and is very much encouraged and derives great comfort from the fact that the difficult task inherent in the office he holds will always be fairly and wisely carried out by such an outstanding son of the African soil of Algeria. I cannot conceal the pleasure and satisfaction of my delegation at seeing him occupy the presidential chair in this Assembly because my country admires and highly appreciates our valiant brothers, the people of Algeria, to whom we are bound by so many close social and political ties and with whom we have maintained and continue to maintain good relations of frank brotherhood and understanding within the context of the unity and the strengthening of the African continent and international peace and security. My delegation pledges its close co-operation with the President for the success of this session.
38.	This is a most appropriate opportunity for me to express in this Assembly, on behalf of my Government and on my own behalf and that, of my delegation, most sincere appreciation and gratitude to the valiant fraternal people of Guinea-Bissau which for more than 11 years has been waging an armed struggle against Portuguese colonialism and has by its own efforts seized its independence. We are today celebrating its victory, which has been consummated by its full membership in the United Nations. To this valiant brother people my delegation offers the warmest possible welcome to this Organization; we pledge ourselves to work alongside it and together with it for the total emancipation of all the peoples of the world and in particular of those parts of the world still under the domination of colonialism.
39.	We cannot forget that the independence of the Republic of Guinea-Bissau and its subsequent admission to the United Nations was the result of an arduous struggle, filled with sacrifice and self- denial throughout many years. The Republic of Guinea-Bissau has demonstrated its maturity and ability as a sovereign State and my Government is firmly convinced that it will play its proper role effectively as a Member of this Organization. For my country, the victory won by the Republic of Guinea-Bissau against Portuguese colonialism constitutes one of the most significant victories in the struggle undertaken by Africa against colonialism to rid mother Africa of colonialism was perhaps the most notable victory because it is a victory achieved over the Olympic champion of colonialism in that continent. At a time when the flag of the Republic of Guinea-Bissau is flying at the United Nations, my delegation would like to commemorate an illustrious son of Africa from Guinea-Bissau who devoted his whole life to and gave it for the salvation and emancipation of his people. I refer to the great revolutionary Amflcar Cabral. May his memory long endure!
40.	My sincere congratulations go also to the States of Bangladesh and Grenada, which have now joined the international community of the United Nations, thus once moire bringing the universality of the Organization closer to reality. My Government is sincerely confident that the participation of those new States Members of this Organization will contribute to improving the efficiency of the United Nations. We extend the warmest possible welcome to those new Member States.
41.	With regard to the universality of the United Nations, my delegation believes and is totally convinced that this is one of the strengths of the Organization, helping it towards the full and effective achievement of its universally acknowledged objectives. This universality, along with the political good will of Member States, is the essential condition without which all our efforts to achieve the objectives of the Organization would lack consistency and it may be claimed that these two elements - universality and the political good will of the Member States - constitute the sine qua non for the success of our Organization. We therefore take pleasure in the fact that, with the admission of the new Member States, we have achieved almost total universality in the United Nations; and, as a supplement, my delegation would like to make an appeal to all States to redouble their efforts so that those parts of the world which are today, still under the yoke of colonialism will win their liberation from that evil which has inflicted indescribable suffering on mankind. In this connexion, I should like to commend the co-ordinated action undertaken by the United Nations ever since its historic Declaration on the Granting of Independence to Colonial Countries and Peoples. 
42.	The root of the evils from which the world is suffering today lies in the inequality of rights to which peoples are subjected and which brings in its train an unjust distribution of resources. The colonial system is the one which primarily generates this human injustice and has done so for centuries. The struggle for liberation by colonial peoples as a consequence of this injustice is entirely justified, in the view of my delegation, by their claim to the legitimate rights to which they are entitled: liberty, human dignity and the inalienable right to self-determination and independence. The Government of the Republic of Equatorial Guinea, under its President- for-Life, Francisco Macias Nguema Biyogo, resolutely supports this legitimate struggle of the colonial peoples, whatever form it takes, as the only means by which the peoples suffering from colonialism can be heard by their oppressors. That this has become the rule.is due to the very nature of colonialism, since the imposition of colonialism could never be negotiable by dialog at least not in the way it was imposed by the, various colonial Powers in Africa.
43.	Some may think that this struggle of the colonial peoples for their liberation constitutes a breach of the peace and a disturbance of order. But those who hold this belief and make this contention may be forgetting that peace has never existed in colonial Territories, because their peoples lack the fundamental right to liberty and thus, by definition, they have never had peace. My Government has a deep concern for international peace and security, as was stated by the President-for-Life on the historic day of the proclamation of the independence of the Republic of Equatorial Guinea:
"Peace is our third watchword. We were born in peace, we achieved our independence in peace and this peace, internal and external, under whose sign our nation was born is something that we must maintain at all costs. We are entering the international community with the Arm determination to do everything in our power to promote the cause of peace."
44.	It is for this reason that, beginning with the countries in Africa and other parts of the world which are suffering under colonialism and ending with the mayor disturbances to peace in the Middle East, Cyprus and the zones of IndoChina which are still the scene of hostilities, my Government cannot remain indifferent to the circumstances which have given rise to the devastation of those areas, circumstances which, because of their nature and origin, are liable to jeopardize international peace and security. We would like to appeal to the forces directly or indirectly involved in those hostilities to reconsider their positions and find proper solutions.
45.	As Members of the United Nations we are all only too keenly aware of the role we are supposed to play and we are perfectly well aware of our duties, rights and obligations under the Charter of the United Nations. The importance of strict. observance of these obligations is fundamental, and peace * to which we all so much aspire, lies precisely in the strict observance by all Members of our duties and obligations, which today many subordinate to the satisfaction of their ambition to dominate. The situation could be very simple if we had a vigorous, energetic and mature political will.
46.	My delegation would very much like to commend the co-ordinated action of many Members of the United Nations aimed at the decolonization of those parts of the world which are still under the domination of colonialism. In this respect, we enthusiastically applaud what has been done so far by the new Portuguese Government with regard to its
African colonies. As the representative of the Portuguese Government- stated from this rostrum on 23 September, we hope that General Spinola will not disappoint us and that words and agreements will mean a commitment on the part of the Government of Portugal, contracted before the eyes of the international community, to guarantee the independence and integrity of its colonies and that there will be no resort to habitual Machiavellian maneuvers which are so familiar to us as the doings of neocolonialism.
47.	As I have said before, we view with pleasure the attitude adopted by the new Portuguese Government. But my Government does not consider sufficient what has been done so far and we do not have too much confidence in it. My Government hopes that immediate independence will be given to the rest of the Portuguese colonies in Africa secure, not a fictitious, independence, and independence which will be in keeping with the rights of the African peoples and give them the possibility of exercising their sovereignty. That will be of immense credit to the people of Portugal and its Government. In spite of the fact that their name has been tarnished during the three centuries of their colonial rule in Africa, this will make it possible for the African peoples to feel ourselves true friends of the Portuguese people.
48.	One of the measures which my Government believes to be urgent is the de facto immediate recognition of all liberation movements recognized by the Organization of African Unity [OAJU\ as legitimate representatives of the colonial peoples, their protection and the provision of guarantees for them so that they can freely put into effect their programs of action without any kind of repression. In spite of the plurality of political movements which may exist in the colonies, the important thing is to recognize them and to let them work. The multiplicity of political parties is something which has been experienced by almost all the African peoples that are today independent and does not constitute any obstacle to the granting of independence. What is needed is to allow the liberation movements to work freely and to grant them facilities to carry out their programs. They themselves will do whatever is best for their peoples. That is a path which we have all trodden.
49.	In contrast to what is happening today in the Portuguese colonies in Africa my. delegation views with profound concern the scant progress achieved towards the emancipation of the African peoples of Namibia, Zimbabwe^, the Sahara and so on, because of the disdainful and deaf attitude of the Administering Authorities which disregard the various resolutions adopted by this General Assembly. The permanent occupation and foreign administration of Nive, Guam, Pitcairn, the Gilbert and Ellice Islands, Solomon Islands, the Seychelles and New Hebrides, American Samoa and St. Helena, the British and the United States Virgin, Brunei and the Malvinas Islands, and the Comoro Archipelago, still continue to be one of the serious obstacles to the full and effective attainment of the objectives to which we are devoting our efforts.
50.	My Government is fully convinced that the decolonization of all parts of the world still under foreign domination is of fundamental importance for the balance of social, international justice. I should like to stress the subject of the independence of peoples, since my Government finds it a fundamental factor in the achievement of social justice and for international peace and security. This independence presupposes the right of all peoples to conduct their own political, social and economic lives. Foreign intervention in these matters has led only to disturbances in their lives from the very beginning. Any country by virtue of its being a sovereign State is perfectly able to adopt the political, social and economic system which it believes is most appropriate to its interests. That does not imply that it cannot share in the benefits of the rest of the international community, provided that that does not mean any intervention in the affairs of others. What country in the world would agree that another country should conduct its destiny?
51.	All peoples should enjoy the freedom of independence, and respect for that independence on the part of all others is vital for good international relations. My Government respects the independence of the other countries of the world. For this same reason my Government sets no limits on maintaining relations with all countries of the world that love peace. My Government is convinced that world peace lies precisely in this total and absolute sovereignty of all countries of the world and a respect for and recognition of that sovereignty by all others. Failure to respect that sovereignty, I think I may maintain without fear of error, has given rise to practically all the conflicts to which we have been witness today.
52.	In spite of the atmosphere of the easing of tension, and understanding and tolerance that can be observed today in international relations, particularly between the great Powers, my Government is not sure that peace between peoples has been entirely achieved. We are somewhat concerned still at seeing that the absolute sovereignty of the peoples is not being exercised as fully as it might be and frequently is not respected by many Members of our Organization that have imperialist ambitions. The conflicts in the Middle East, Cyprus, Cambodia and Viet Nam are nothing more than the consequence of a violation of this fundamental right of all peoples. Foreign intervention in these hostilities with a view to imperialist domination has made ever more difficult the easing of tension and the-establishment of dialog between the parties to the conflict.
53.	The Government of the Republic of Equatorial Guinea, no matter how tolerant it may be, will never permit its sovereignty to be slighted and will always reject countries of an imperialist regime which pursue this policy. We reaffirm our faith in the idea that through peaceful coexistence, rapprochement between peoples will become ever more successful and in this way the dream of our forefathers, which is also our own dream, can be realized, to see all the nations of the world living in an atmosphere of peace, understanding and tolerance.
54.	It may be asserted today that the ideological struggle has lost pride of place and has been replaced by peaceful coexistence which is identified today with non-alignment. Indeed, at the present time we see visiting each other very frequently Heads of State and Government with different ideological doctrines, often very much opposed to one another, and also agreements being signed between these Heads of State. This constitutes a precondition for the replacement of tensions and differences which characterized the recent past by understanding among States today.
55.	My Government, which advocates the policy of non-alignment, does not define it, as some have tried to do, by somewhat distorting it and claiming that it is another kind of alignment. My Government interprets non-alignment as a symbol of the actual emancipation of every State. We the non- aligned countries place our sovereignty and independence before any kind of political doctrine. Our only doctrine is based on the sovereignty and independence of countries: in other words, the freedom of every people to exercise its legitimate rights without foreign influence. We are entirely convinced that the perfection of one leads to the perfection of the whole, and if each State can consider that it is enjoying perfect peace and freedom, consequently this will be true of the peace and freedom of the world community as a whole.
56.	My Government, in referring to areas of hostilities, appeals to the parties to subordinate their ambitions and individual appetites to an attempt to And appropriate solutions. The human lives lost in Cambodia can never be justified by the Fascist Government of Lon Nol. It is well-known by all how legitimate is the struggle of the Royal Government of Prince Sihanouk, who was the victim of imperialist aggression, when the sovereignty of the Cambodian peoples was trampled underfoot, and when that popular and democratic Government was replaced by another puppet government, guided by remote control by imperialist reactionaries. My delegation is convinced that this General Assembly will find a solution, a way to restore the legitimate rights of the Royal Government, recognized today by most countries which are Members of this Organization.
57.	The Government of the Republic of Equatorial Guinea, as I stated earlier, no matter how tolerant it may be, will never belong to that category of governments which is contemptuous of the sovereignty and independence of peoples. Therefore, at the twenty-eighth session of the General Assembly, from this rostrum [2154th meeting, para. 47], we gave public notice of the breaking off of our diplomatic relations with the Zionist State of Israel because of its policy of imperialist annexation; and while that State continues to occupy independent Arab territories and to ignore the rights of the Palestinian people, the Government of the Republic of Equatorial Guinea will not reconsider its position. The international community must react to the aggressive attitude of these States and respond positively to the-appeal of our Organization for respect for the rights of oppressed peoples. My Government does not tolerate aggression because it is contrary to the objectives of the United Nations, nor will we stand by and see the rights of peoples trampled underfoot.
58.	In its international relations, my Government asks nothing more than that its rights should be respected by others, just as we respect theirs. When one protects a criminal, one runs the risk of being his victim. I believe that acting logically is the sensible thing that can be done by the Members of the United Nations, and I say that without any partisan considerations. That applies to countries which support regimes like South Africa and Rhodesia. The comportment of the Government of South Africa is nothing but a flagrant violation of resolutions of the General Assembly and open defiance of the Organization. All my Government can do with regard to that country is require that it respect the Charter and strictly apply the provisions of Article 6 thereof.
59.	Those who believe that the purpose of the United Nations is to foment disturbances in the world and to take advantage of those disturbances to divert the attention of the world community, or allow them to be exploited by some interested parties, are mistaken. For instance, in the Korean peninsula, in spite of the time the United Nations Force has been stationed there and the efforts that have been exerted by this Organization, the Korean people have not been able to achieve their longed-for reunification because of difficulties resulting from the stationing in their country of foreign forces which use the name and the flag of the United Nations to make any kind of fruitful negotiation impossible. We would like to make clear our conviction that, as that people matures politically, reunification will be achieved peacefully by means of constructive dialogue between the North and the South, without foreign intervention.
60.	My delegation continues to consider that the joint communique issued on 4 July 1972 by North and South Korea2 constitutes the basis for any negotiations. The General Assembly must object to the use of the name of the United Nations and its troops to complicate a solution to the problem of the Korean peninsula. That would increase the prestige of this Organization and would encourage the harmonious development of contacts between North and South. We are sure that in the not-too-distant future the entire Korean nation, as a unitary political entity, will participate in the work of our Organization as a fully fledged Member. The Korean people, which has a very high human potential, with its traditions and unique culture, deserves to be heard here as a Member of the United Nations.
61.	The Government of the Republic of Equatorial Guinea believes it to be the political right of all peoples to solve their own problems without any foreign intervention. But that political right will not be effective if countries cannot exercise the same sovereignty in the economic and social realms. However, apart from that right of the peoples, my Government considers that co-operation among States is vital and has always emphasized th. necessity for a balanced world economy. The interdependence which, from the very beginning, the peoples of the world have always experienced is obvious proof of the need for economic co-operation among States. Peoples must come to an understanding in spite of their ideological differences. Only in that way can there be trade on a basis of mutual advantage.
62.	Fortunately, the United Nations is the most appropriate forum in which the peoples of the world can come together and deal with each other. It is the best place for the efforts of all of us to be combined in order to meet the most elementary needs. My delegation is confident that this session of the General Assembly, without prejudice to what has been done at previous sessions and in other forums of the United Nations, will tackle the problems of economic co-operation among nations, giving it the highest priority and dealing with it with the attention and care it deserves.
63.	One of the primary objectives of the United Nations, as our historic Charter states so clearly, is to unite the efforts of all the peoples of the world to ensure the maintenance of international peace and security, to save succeeding generations from the afflictions of hunger and poverty, and to provide the best living conditions in accordance with human dignity. If all those conditions are fulfilled through the provision of economic justice, the Organization will have played its proper role. My country, like all other countries of the third world, is not fighting for any power or political hegemony. That is the dream of the great Powers. If there really is democracy in the United Nations, as we hope, it will be possible to eliminate items on nuclear weapons from its agenda and to replace them by items affecting the lives of human beings.
64.	That is the feeling of the majority. Within this context, my delegation would like to repeat at this session of the Assembly the attitude of the Government of the Republic of Equatorial Guinea with regard to the World Population Plan of Action, adopted by the World Population Conference which has just been held in Bucharest. My country understands and has had experience of the problem of overpopulation, a problem affecting certain parts of the world. But, unfortunately, we cannot support a demographic policy which would have us exercise birth control. We are convinced that the countries affected, both economically and socially, by the uncontrollable growth in population understand that in other parts of the world the situation is completely different. That is the case in my own country, the Republic of Equatorial Guinea.
65.	We are not convinced that poverty and illiteracy, which are so symbolic even today of the third world, or the international economic imbalance which now exists in some countries will be, as certain Powers like to maintain, consequences of the present size of the world population or of future population growth. My Government cannot believe this because, in its opinion, the improvement in prices of raw materials in view of the profits made by the industrialized countries and the equitable distribution of material goods constitute the proper basis for bringing about a better world free from the social and economic difficulties we are experiencing today.
66.	In view of this fact, my Government believes that demographic policy should be pursued unilaterally by each and every one of usv without any foreign influence in accordance with the conditions, possibilities and needs of each country .
67.	The world today is a vast battlefield. We, the countries of the third world, are struggling for our independence and our right to sovereignty while the great Powers are fighting for hegemony and domination. But the nature of mankind itself does not necessarily lead to war, for peoples have a natural tendency to draw closer to each other. My Government thinks, that in spite of these struggles, there is essentially no such thing as a rich country or a poor country, because the balance of the comparative needs of peoples to a certain extent may be considered stable since we all have needs that depend on each other. This is an undeniable truth which has influenced the conduct of peoples throughout history. My delegation is firmly convinced and very much hopes that the draft Charter of Economic Rights and Duties of States, which is to be considered by the Second Committee in agenda item 48, will constitute a very valuable instrument for influencing the conduct of States in economic matters, thus averting the abuses which have been continually committed by many countries.
68.	In summary, my Government reaffirms its faith in the idea that decolonization of all parts of the world still under colonial domination and respect for the independence and sovereignty of States will contribute effectively to the restoration of international peace and security. We reaffirm our faith in the objectives and principles of the United Nations, mainly peace, security and economic and social progress. We reaffirm our conviction that through peaceful coexistence tensions among nations will be replaced by understanding and tolerance. We are firmly convinced that by means of co-operation among all the peoples of the world solutions will be found to overcome all the obstacles which today hinder the social and economic progress.
69.	I would not like to Conclude my statement without conveying to Mr. Kurt Waldheim, the Secretary-General, the gratitude of my Government for his merits and for the efforts which he has made in the search for feasible solutions to the problems faced by this Organization and particularly for his interest in decolonization, peace, international security and the economic problems of the world.
